DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on October 21, 2020.  As directed by the amendment: claims 1, 6, 20, and 21 have been amended.  Thus, claims 1, 2, 4, 6-8, and 10-21 are presently pending in the application.

Information Disclosure Statement
The information disclosure statement filed May 4, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the information disclose statement was not signed by the Applicant or their representative.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  The Examiner notes that Applicant, on page 9, indicates that a signed IDS form has been submitted herewith.  However, no signed IDS has been received in the application at this time. 
The information disclosure statement filed May 4, 2018, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Specifically, no copy of the CN 2738531, the NPL Target Sunpentown, and the NPL Medstone references has been received in the file.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulating layer of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-8, and 10-18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2015/0305923 to Ebel (herein Ebel) in view of US Pat. 6,702,837 to Gutwein (herein Gutwein), US Pat. Pub. 2012/0109232 to Mohn (herein Mohn), US Pat. Pub. 2007/0282400 to Gorham et al (herein Gorham), and US Pat. Pub. 2016/0373564 to Motohashi et al (herein Motohashi), US Pat. 8,715,210 to Orlando (herein Orlando) collectively.
Regarding claim 1, Ebel discloses a multi-function massage stone for use in spa and massage facilities (heated massage stone, Fig. 1A), the massage stone comprising a spherical body (ceramic portions 10A, 10B form a spherical body, Fig. 1A) comprising an upper portion (ceramic portion 10A, Fig. 1A) and a lower portion (ceramic portion 10B, Fig. 1A), wherein the upper portion and the lower portion create a hollow structure within the spherical body upon attaching with each other (ceramic portions 10A, 10B form a hollow structure, Fig. 1B), the hollow structure comprising: an input device for receiving at least one input from a user (switch 
However, Gutwein teaches a therapeutic light device (1, Fig. 1) including an LED assembly (LEDs 15, Fig. 2) located between the input device and the upper portion (cover 17 includes transparent lens 21 through which the light is emitted from the device, Fig. 2), wherein the LED assembly is capable of delivering radiation in forms of infrared (IR) light energy (LEDs emit light in wavelengths 825-925 nm, near infrared being considered wavelengths of 800-2500 nm, Col. 3 lines 31-37), wherein the upper portion is constructed of transparent material configured for allowing the radiation from the LED assembly to pass through the transparent material, in order to provide transmittance and optical power (cover 17 includes at least a portion which is transparent, i.e. lens 21, which allows the light from LEDs 15 to be emitted to the user’s skin, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper ceramic portion of Ebel to include the LEDs and transparent lens as taught by Gutwein in order to provide a second modality of treatment and increase overall efficacy of the device.
Ebel, as modified above, does not disclose wherein the LED assembly outputs visible spectrum light.
However, Gorham teaches a combination therapy device including light therapy (Fig. 1) including wherein the LED assembly outputs visible spectrum light (LED source 9 emit light in the range of 280-1500 nm, Para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED assembly of modified Ebel to emit visible spectrum light as taught by Gorham in order to penetrate therapeutic energy to various levels and depths of skin tissue (Gorham Para. [0043]).
Ebel, as modified above, does not disclose wherein the transparent material of the upper portion is crystalline phase Alumina.
However, Motohashi teaches an electronic apparatus (1, Fig. 1) including wherein the transparent material of the upper portion is crystalline phase Alumina (the cover panel 2, which is backlit by LEDs, is formed from crystal alumina, Para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent portion of modified Ebel to be crystal phase alumina as taught by Motohashi in order to utilize a well-known material with the expected result of a clear material with strong light transmission properties.
Ebel, as modified above, discloses a heating device (Ebel heating element 30, Fig. 3), but does not disclose a heating and a cooling device configured for providing hot and cold therapies respectively.
However, Mohn teaches a thermostimulation apparatus (Fig. 1) including a heating and a cooling device configured for providing hot and cold therapies respectively (pads 19, 20 and 22, which are attached to the skin of the user, include heating and cooling elements 11, 14, and 15; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the heating element of modified Ebel to include a heating and cooling element as taught by Mohn in order to provide a wider range of treatment temperatures for treatment of various musculoskeletal ailments.
Ebel, as modified above, does not disclose an insulating layer across a connecting part joining the lower portion and the upper portion, wherein the insulating layer enables the user to use the massage stone both in hot and cold modes simultaneously.
However, Orlando teaches a self-heating massage stone (10, Fig. 1) including an insulating layer (insulated cover 18, Fig. 5) across a connecting part joining the lower portion and the upper portion (insulated cover 18 sits between halves 10a, 10b to prevent heat migration, Fig. 5) of stone (10, Fig. 1), wherein the insulating layer enables the user to use the massage stone both in hot and cold modes simultaneously (insulated cover 18 prevents heat migrating from the half of the stone 10 containing the heating element 16 to the other half of the stone 10, therefore the stone has a hot half and a cold half simultaneously, Col. 4 lines 10-15, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Peltier elements of modified Ebel to include an insulating layer as taught by Orlando in order to provide differing treatment modalities to increase overall efficacy of the device.
Regarding claim 2, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic 
Modified Ebel further discloses wherein the LED assembly comprises an LED device for irradiating light having wavelengths of 680 nm and 880 nm (Gorham LED source 9 emits light in the range of 280-1500 nm, Para. [0043]).
Regarding claim 6, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).
Modified Ebel further discloses wherein the lower portion is constructed of Alumina (ceramic portion 10B is formed of a ceramic material, Para. [0011]).
Regarding claim 7, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).
Ebel further discloses wherein the hollow structure comprises: the upper portion comprising a first connecting part (ceramic portion 10A includes ledge perimeter 16, Fig. 1b) 
Regarding claim 8, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).
Modified Ebel further discloses wherein the heating and cooling device is a Peltier thermoelectric semiconductor device (Mohn heating element 15 may be a Peltier element, Para. [0053], Fig. 2)
Regarding claim 10, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).
Modified Ebel further discloses wherein the heating device is a heating wire (Mohn heating element may be a heating element 28 which is a resistive wire, Para. [0041]) with a 
Regarding claim 11, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).  Ebel, as modified above, does not disclose wherein the heating device is configured for generating a temperature range from 50 degrees Celsius to 60 degrees Celsius for providing the hot therapy.
However, Mohn teaches a thermostimulation apparatus (Fig. 1) including wherein the heating device is configured for generating a temperature range from 50 degrees Celsius to 60 degrees Celsius for providing the hot therapy (heating elements may operate in a range about 0-60 degrees Celsius, Para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heating/cooling elements of modified Ebel to be capable of affecting hot therapy between 50 and 60 degrees Celsius as taught by Mohn in order to provide relief of musculoskeletal aches and pains to users of the device.
Regarding claim 12, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery 
However, Gorham teaches a combination therapy device including wherein the input device comprises at least a push button, a touch button, a voice activated button or combinations thereof (a power control button is included on the housing to control the vibration, light, and heat, Para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of modified Ebel to be a push button as taught by Gorham in order to provide an easy off/on toggle without interrupting the ergonomic shape of the massage stone.
Regarding claim 13, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).  Ebel, as modified above, does not disclose wherein the user input includes a request of cold massage, a request of hot massage, selection of temperature range, selection of wavelength output from the LED assembly, wireless charging of battery and combination thereof.
However, Gorham teaches a combination therapy device including wherein the user input includes a request of cold massage, a request of hot massage, selection of temperature range, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the switch of modified Ebel to start a hot massage or light treatment as taught by Gorham in order to provide a simple to use method of actuating the device, more easily accessible by a wider segment of the population.
Regarding claim 14, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).
Ebel further discloses wherein the input device is adapted to receive the user input in the form of an electronic signal from a computing device (massage stone may receive controls wirelessly from an external computing device such as a smart phone, Paras. [0019]-[0020]).
Regarding claim 15
Ebel further discloses wherein the input device further comprises a communication interface for communicating with other computing devices via near field communication (massage stone may include a Bluetooth, Wi-Fi or similar near field communication for remote control by an external computing device such as a smart phone, Paras. [0019]-[0020]).
Regarding claim 16, the now modified device of Ebel (as discussed above with respect to the rejection of claim 15) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).  Ebel, as modified above, does not disclose wherein the input device includes a display unit which displays are least one notification.
However, Gorham teaches a combination therapy device including wherein the input device includes a display unit which displays are least one notification (therapy device may include a display screen to indicate various parameters of treatment including information of the elapsed time of the hot massage or light treatment, Para. [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage stone of modified Ebel to add a display screen for treatment notifications as taught by Gorham in order to provide direct, easy to comprehend feedback to the user concerning their ongoing treatment.
Regarding claim 17, the now modified device of Ebel (as discussed above with respect to the rejection of claim 16) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an 
Modified Ebel further discloses wherein the least one notification includes real time temperature information of the multi-function massage stone, battery information, hot massage information, cold massage information, and combinations thereof (Gorham display shows information regarding elapsed time of the hot massage treatment, Para. [0041]).
Regarding claim 18, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), a battery unit (Ebel battery 40), and an insulating layer (Orlando insulated cover 18).
Ebel further discloses wherein the multi-function massage stone is adapted to be used on the body of the user (massage stone is designed to be used against the user’s skin in a massage setting).

Claim 21 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2015/0305923 to Ebel (herein Ebel) in view of US Pat. 6,702,837 to Gutwein (herein Gutwein), US Pat. Pub. 2012/0109232 to Mohn (herein Mohn), US Pat. Pub. 2007/0282400 to Gorham et al (herein Gorham), and US Pat. Pub. 2016/0373564 to Motohashi et al (herein Motohashi) collectively.
Regarding claim 21, Ebel discloses a multi-function massage stone for use in spa and massage facilities (heated massage stone, Fig. 1A), the massage stone comprising a spherical body (ceramic portions 10A, 10B form a spherical body, Fig. 1A) comprising an upper portion (ceramic portion 10A, Fig. 1A) and a lower portion (ceramic portion 10B, Fig. 1A), wherein the upper portion and the lower portion create a hollow structure within the spherical body upon attaching with each other (ceramic portions 10A, 10B form a hollow structure, Fig. 1B), the hollow structure comprising: an input device for receiving at least one input from a user (switch U2 controls the flow of energy from the battery to the heating element, i.e. controls the massage function of the device, Fig. 2), a controller device (printed circuit board 35, Fig. 3), and a battery unit (battery 40, Fig. 3), the upper portion comprising a first connecting part (ceramic portion 10A includes ledge perimeter 16, Fig. 1b) which is adapted to be inserted into a second connecting part of the lower portion of the spherical body (ledge 16 received within upper rim of ceramic portion 10B, Fig. 1b), wherein the spherical body includes a ring element snugly fit over the first connecting part and thereby creating a water proofing sealing (gasket 20 fits over the ledge 16 before the two portions 10A, 10B are pressed together, Para. [0013], Fig. 3).  Ebel does not disclose an LED assembly located between the input device and the upper portion, wherein the LED assembly is capable of delivering radiation in forms of infrared (IR) light energy, wherein the upper portion is constructed of transparent material configured for allowing the radiation from the LED assembly to pass through the transparent material, in order to provide transmittance and optical power.
However, Gutwein teaches a therapeutic light device (1, Fig. 1) including an LED assembly (LEDs 15, Fig. 2) located between the input device and the upper portion (cover 17 includes transparent lens 21 through which the light is emitted from the device, Fig. 2), wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper ceramic portion of Ebel to include the LEDs and transparent lens as taught by Gutwein in order to provide a second modality of treatment and increase overall efficacy of the device.
Ebel, as modified above, does not disclose wherein the LED assembly outputs visible spectrum light.
However, Gorham teaches a combination therapy device including light therapy (Fig. 1) including wherein the LED assembly outputs visible spectrum light (LED source 9 emit light in the range of 280-1500 nm, Para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED assembly of modified Ebel to emit visible spectrum light as taught by Gorham in order to penetrate therapeutic energy to various levels and depths of skin tissue (Gorham Para. [0043]).
Ebel, as modified above, does not disclose wherein the transparent material of the upper portion is crystalline phase Alumina.
However, Motohashi teaches an electronic apparatus (1, Fig. 1) including wherein the transparent material of the upper portion is crystalline phase Alumina (the cover panel 2, which is backlit by LEDs, is formed from crystal alumina, Para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent portion of modified Ebel to be crystal phase alumina as taught by Motohashi in order to utilize a well-known material with the expected result of a clear material with strong light transmission properties.
Ebel, as modified above, discloses a heating device (Ebel heating element 30, Fig. 3), but does not disclose a cooling device configured for providing cold therapy.
However, Mohn teaches a thermostimulation apparatus (Fig. 1) including a cooling device configured for providing cold therapy (pads 19, 20 and 22, which are attached to the skin of the user, include heating and cooling elements 11, 14, and 15; the heating/cooling elements may be a heating wire with diffusion glue or a Peltier thermoelectric element, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the heating element of modified Ebel to include a heating and cooling element as taught by Mohn in order to provide a wider range of treatment temperatures for treatment of various musculoskeletal ailments.

Claim 4  rejected under 35 U.S.C. § 103 as being unpatentable over Ebel, Gutwein and Mohn, Gorham, Motohashi, and Orlando, as applied to claim 1 above, and further in view of US Pat. Pub. 2012/0165907 to Wagenaar et al (herein Wagenaar).
Regarding claim 4, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), and a battery unit (Ebel battery 40).  Ebel, as modified above, does not disclose wherein the LED assembly comprises a FM module for using 50-400 Hz.
However, Wagenaar teaches a light treatment system (10, Fig. 1) including a FM module for using 50-400 Hz (light emitting diode is flashed at a frequency at or above 50 Hertz, Para. [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED assembly of modified Ebel to flash at frequencies at or greater than 50 Hertz as taught by Wagenaar in order to provide a more effective treatment that non-pulsed light alone (Wagenaar Paras. [0017]-[0018]).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Ebel, Gutwein, Mohn, Gorham, Motohashi, and Orlando, as applied to claim 1 above, and further in view of US Pat. Pub. 2014/0378555 to Hung et al (herein Hung).
Regarding claim 19, the now modified device of Ebel (as discussed above with respect to the rejection of claim 1) discloses a spherical body having an upper portion (Ebel ceramic portion 10A) and a lower portion (Ebel ceramic portion 10B) forming a hollow structure, an input device (Ebel switch U2), an LED assembly (Gutwein LEDs 15), a heating and cooling device (Mohn heating/cooling elements 11, 14, 15), a controller device (Ebel PCB 35), and a 
However, Hung teaches a facial treatment device (Fig. 1) including wherein the battery unit includes a non-contact wireless charging module and a main chip configured for charging the rechargeable battery wirelessly (the battery can be charged in a wireless recharging mode, Para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of modified Ebel to be  capable of being wirelessly charged as taught by Hung in order to remove the need for an external charger or charging station, reducing overall cost of the device (Hung Para. [0077]).

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Ebel in view of Gutwein, Gorham, and Motohashi.
Regarding claim 20, Ebel discloses a multi-function massage stone for use in spa and massage facilities (heated massage stone, Fig. 1A), the massage stone comprising a spherical body (ceramic portions 10A, 10B form a spherical body, Fig. 1A) comprising an upper portion (ceramic portion 10A, Fig. 1A) and a lower portion (ceramic portion 10B, Fig. 1A), wherein the upper portion and the lower portion create a hollow structure within the spherical body upon attaching with each other (ceramic portions 10A, 10B form a hollow structure, Fig. 1B), the hollow structure comprising: an input device for receiving at least one input from a user (switch U2 controls the flow of energy from the battery to the heating element, i.e. controls the massage function of the device, Fig. 2), a controller device (printed circuit board 35, Fig. 3), and a battery 
However, Gutwein teaches a therapeutic light device (1, Fig. 1) including an LED assembly (LEDs 15, Fig. 2) located between the input device and the upper portion (cover 17 includes transparent lens 21 through which the light is emitted from the device, Fig. 2), wherein the LED assembly is capable of delivering radiation in forms of infrared (IR) light energy (LEDs emit light in wavelengths 825-925 nm, near infrared being considered wavelengths of 800-2500 nm, Col. 3 lines 31-37), wherein the upper portion is constructed of transparent material configured for allowing the radiation from the LED assembly to pass through the transparent material, in order to provide transmittance and optical power (cover 17 includes at least a portion which is transparent, i.e. lens 21, which allows the light from LEDs 15 to be emitted to the user’s skin, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper ceramic portion of Ebel to include the LEDs and transparent lens as taught by Gutwein in order to provide a second modality of treatment and increase overall efficacy of the device.
Ebel, as modified above, does not disclose wherein the LED assembly outputs visible spectrum light.
However, Gorham teaches a combination therapy device including light therapy (Fig. 1) including wherein the LED assembly outputs visible spectrum light (LED source 9 emit light in the range of 280-1500 nm, Para. [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LED assembly of modified Ebel to emit visible spectrum light as taught by Gorham in order to penetrate therapeutic energy to various levels and depths of skin tissue (Gorham Para. [0043]).
Ebel, as modified above, does not disclose wherein the transparent material of the upper portion is crystalline phase Alumina.
However, Motohashi teaches an electronic apparatus (1, Fig. 1) including wherein the transparent material of the upper portion is crystalline phase Alumina (the cover panel 2, which is backlit by LEDs, is formed from crystal alumina, Para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transparent portion of modified Ebel to be crystal phase alumina as taught by Motohashi in order to utilize a well-known material with the expected result of a clear material with strong light transmission properties.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 20 and 21, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,895,285 to Ingrassia discloses a hot stone therapy device including stones that can are spaced apart with spacers so that hot and cold can be used simultaneously.
US 6,129,687 to Powell et al discloses a rollable massaging device that allows use of hot and cold thermal therapies simultaneously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Th. 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785